Judgment, Supreme Court, New York County (Kenneth Shorter, J.), entered April 20, 1983, dismissing the petition brought to annul and vacate the denial of petitioner’s application for accident disability benefits, affirmed, without costs or disbursements. We agree with the disposition at Special Term that respondents’ denial of petitioner’s application for accident disability retirement was neither arbitrary nor capricious. The record supports the determination, in part based upon the opinion of Dr. Flegenheimer, that at most, the incident was a precipitating factor but was not causally related to petitioner’s psychiatric condition. The distinction hardly amounts to a mere “exercise in semantics”, as is suggested by the dissent. While there was no proof that the psychiatric condition existed prior to the line-of-duty incident, the burden was upon petitioner to sufficiently establish a causal connection between the *672accident and the disability (Matter ofDrayson v Board of Trustees, 37 AD2d 378, affd 32 NY2d 852). At best, there was conflicting medical evidence adduced and, under such circumstances, the board of trustees was entitled to rely upon the medical opinion of the medical board (Matter of Christian v New York City Employees’ Retirement System, 56 NY2d 841, affg 83 AD2d 507; Matter of Scotto v Board of Trustees, 54 NY2d 918, affg 76 AD2d 774). Inasmuch as the record reflects that the medical board carefully considered the application and all medical evidence before reaching its determination, we find no basis on this record to warrant a remand for further consideration. The board was not required to determine the cause of petitioner’s psychiatric disability (Matter of Bombacie v Board of Trustees, 74 AD2d 530; Matter of Walsh v Codd, 68 AD2d 805). Nor was petitioner entitled to an adversary hearing in the proceeding before the board of trustees (Matter of Meschino v Lowery, 31 NY2d 772, 774-775). Concur — Ross, J. P., Silverman, Lynch and Kassal, JJ.